DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 11/12/2021.  Claims 1-20 are pending.
Election/Restrictions
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.
Applicant’s election without traverse of Species III. (drawn to Figs. 11A-13B) in the reply filed on 11/12/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements as claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Examiner notes that although the Applicant provides figures 11A-13B, there are not reference characters either in the specification, or within the drawings, for clarity.  The Examiner recommends addressing this issue, in order to distinguish the elements being claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-9, 13-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Membrane-Enhanced Lamina Emergent Torsional Joints for Surrogate Folds,” copyright June 2018 by ASME in the Journal of Mechanical Design, Vol. 140).
Regarding claim 1, Chen discloses a membrane-integrated lamina emergent torsional joint (Fig. 8g, shows M-LET joint) comprising: torsional segments that are substantially parallel to one another (Fig. 2a shows K3 and K4 – acts as first torsional segment and second torsional segment substantially parallel to one another; Pg. 1, Col. 1, Lns. 5-6, LET joint consists of two parallel sets of torsional segments), each torsional segment capable of a twisting motion (Fig.2b shows torsional segments K3 and K4 is capable of rotating in X, Y and Z directions, and see discussion on Pg. 4, Col. 2, Lns. 14-19) along a length between end portions of the torsional segment (see discussion on Pg. 3, Col. 1, Lns. 24-29); a first member (Fig. 2a shows segment A -act as a first member, but is not numbered) and a second member (Fig. 2a shows segment B - act as a second member, but is not numbered); that are coupled by the torsional segments (Fig.2a clearly shows a first member and second member coupled by torsional segments), and that can be configured into a folded configuration (see Fig. 2b) or an unfolded configuration (see Fig. 2a) by a hinge movement facilitated by the twisting motion of one or more of the torsional segments (see discussion on Pg. 1, Col. 2, Lns.4-8, and Pg. 3, Col. 1, Lns.15-16); and a membrane coupled to at least the first member and the second member (see Figs. 9a-b), the membrane configured to allow the hinge movement while reducing, or preventing, other movement (see discussion on Pg. 4, Col. 2, Lns.7-10, and Fig. 8 for some configurations of membrane-enhanced LET/M-LET joints by combining membranes with LET joints).


Regarding claim 3, Chen discloses the membrane-integrated lamina emergent torsional joint, where in the folded configuration the first member and the second member define an angle with a vertex of the angle corresponding to the torsional segments (as seen in Figs. 9a-c).
Regarding claim 4, Chen discloses the membrane-integrated lamina emergent torsional joint, where the angle of the folded configuration is greater than zero degrees and less than 180 degrees (see folds in Figs. 9c, 10c, and 13).
Regarding claim 5, Chen discloses the membrane-integrated lamina emergent torsional joint, where in the unfolded configuration the first member, the second member, and the torsional segments substantially define a plane (as seen in Fig. 2a, and discussed on Pg. 7, Col. 1, Lns. 8-12).
Regarding claim 6, Chen discloses the membrane-integrated lamina emergent torsional joint, where the membrane is adhered to the first member, the second member, and the torsional segments (as seen in Fig. 9b).
Regarding claim 7, Chen discloses the membrane-integrated lamina emergent torsional joint, where: the membrane is adhered to the first member and the second member; and the membrane is not adhered to the torsional segments (see Fig. 8h, and discussion on Pg. 4, Col. 2, Lns.10-13).

Regarding claim 9, Chen discloses the membrane-integrated lamina emergent torsional joint, where the outside LET joint configuration includes: the torsional segments connected to each other at each end by frame segments (as seen in 10b); and one of the torsional segments is connected at a midpoint along its length to the first member by a first coupling block (see Fig. 2a, where K7 acts as a first coupling block) and another of the torsional segments is connected at a midpoint along its length to the second member (as seen in Fig. 2a, where K8 acts as a second coupling block).
Regarding claim 13, Chen discloses the membrane-integrated lamina emergent torsional joint, where: the torsional segments, the first member, the second member are defined by a first planar sheet of material, and where the lamina emergent torsional joint further includes: a second planar sheet of material that defines torsional segments, a first member, and a second member that correspond to those of the first sheet (as seen in Fig. 9a).
Regarding claim 14, Chen discloses the membrane-integrated lamina emergent torsional joint, where the hinge movement is unidirectional (see discussion on Pg. 8, Col. 2, Lns.47-55
).
Regarding claim 15, Chen discloses the membrane-integrated lamina emergent torsional joint, where the other movements include a tensile deflection of the torsional segments (as seen and discussed in the caption of Fig.4a) or a rotational deflection of the torsional segments (as seen and discussed in the caption of Fig. 4b).

), the membrane allowing a first hinge movement of the lamina emergent torsional joint in a first direction (see discussion on Pg. 4, Col. 2, Lns. 7-19) and resisting a second hinge movement of the lamina emergent torsional joint in a second direction that is opposite to the first (as discussed on Pg. 1, Col. 2, Lns.9-15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Concerning method claims 16-19, in view of the structure disclosed by Chen et al. above, the method of operating the device would have been obvious, since Chen’s Membrane-Enhanced LETs provide the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Chen is capable of performing the claimed process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Chen et al. above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 20170219007 to Lang et al., 7093827 to Culpepper, and 6082056 to Hoberman, disclose planar devices, having hinges that allow the devices to transition from folded configurations to unfolded configurations.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        28-Jan-22